DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species II, Fig. 3, claims 1-20 in the reply filed on 10/17/2022 is acknowledged.
	Furthermore, Applicant states that claims 10, 16 and 17 do not read on the elected Species II. Claim 10 recites the limitations: “a battery element disposed at first region and electrically connected to the electronic component”. The aforementioned features belong to Species III depicted on Fig. 7, wherein the battery element (17) disposed at first region and electrically connected to the electronic component (11). However in the elected Species II, the battery (27) is disposed at the second region and the electronic component (11) is disposed at the first region (Fig. 3). 
	Furthermore, claims 16 and 17 recite the limitations “a second encapsulant disposed on the second surface of the carrier and encapsulating the first sensing element” and “an adhesive element disposed on a surface of the second encapsulant”. All of the aforementioned features belong to Species IV depicted on Fig. 8, wherein the second encapsulant (28) disposed on the second surface (102) of the carrier (10) and encapsulating the first sensing element (12) and the adhesive element (19) disposed on the surface (281) of the second encapsulant (28)”, (Fig. 8). The elected Species II depicted on Fig. 3 lacks the aforementioned features, because there is no “second encapsulant” is present.
	Accordingly, claims 10, 16, and 17 have been withdrawn from further consideration on the merits as drawn to the non-elected Species. The Office action on elected claims 1-9, 11-15, and 18-20 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first encapsulant” and “portion” thereof recited in claims 14 and 15 must be shown and reference numbers provided therefor or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 5, 6, and 20, are objected to because of the following informalities:
	Claim 5 recites the reference character “(11)”, while the remaining claims do not recite any reference characters.
	Furthermore, claim 20 in the preamble recites “A method of manufacturing an electronic device…”. However, the claim recites a method of using an electronic device. Further, in the penultimate line of the claim an ungrammatical clause is present: “displacing the sensing element to [sic] relative to the electronic component…”.
  	Appropriate correction is required. Applicant’s cooperation is hereby requested in correcting of any remaining problems of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0338879 to Hiramoto et al. (Hiramoto).
	Regarding claims 1, 3, Hiramoto discloses (Fig. 1-8B) an electronic device (10), comprising: a first region (a central region of the flexible wristband (12) accommodating components (17) and (40)) having a first pliability; a second region adjacent to the first region (the right portion of the wristband, adjacent to the central region), the second region having a second pliability greater than the first pliability (inherently, since the central region is stiffened by the rigid components (17) and (40)); an electronic component (40) disposed at the first region; a first sensing element (pressure sensor (53)) configured to detect a first biosignal (i.e., a blood pressure signal) disposed at the second region and electrically connected to the electronic component (40).
	Regarding claim 12, Hiramoto discloses (Fig. 1-8B) an electronic device (10), comprising: a carrier (22) having a first surface (22a) and a second surface (22b) opposite to the first surface; an electronic component (40) disposed on the first surface of the carrier; a first sensing element (pressure sensor (53)) disposed on the second surface of the carrier, wherein the first sensing element (53) configured to displace relative to the electronic component (40) by the carrier (22) to sense a biosignal (inherently, when the flexible wristband (12) is put on the wrist, the pressure sensor (53) is displaced relative to the electronic component (40) to sense the blood pressure signal, par. [0024]). 
	Regarding claim 20, Hiramoto discloses (Fig. 1-8B) providing a pliable device (10) including a carrier (22) having a first surface (22a) and a second surface (22b) opposite to the first surface of the carrier, wherein an electronic component (40) is disposed on the first surface of the carrier and a sensing element (pressure sensor (53)) is disposed on the second surface of the carrier, displacing the sensing element to relative to the electronic component to sense a biosignal (inherently, when the flexible wristband (12) is put on the wrist, the pressure sensor (53) is displaced relative to the electronic component (40) to sense the blood pressure signal, par. [0024]). 
	Regarding claim 4, Hiramoto discloses that the first sensing element (53) is configured to physically connect to a user's body part and the electronic component (40) is physically separated from the user's body part (Fig. 1, 2, 4, par. [0024]). 
	Regarding claim 5, Hiramoto discloses (Fig. 5) that the electronic component (40) is configured to process the first biosignal (i.e., the “pressure” signal, Fig. 5) to generate a processed data and transmit the processed data to an external device (via the antenna (50), par. [0023]).
	Regarding claim 6, Hiramoto discloses that the curvature of the first region is less than the curvature of the second region when worn (Fig. 1, 2, 4).
	Regarding claim 7, Hiramoto discloses a third region (the left portion of the wristband, adjacent to the central region) and a second sensing element (24, 52) disposed at the third region and configured to detect a second biosignal (the audio signal from the “Mic” (52)) different from the first biosignal (Fig. 3, 5, par. [0024]).
	Regarding claim 8, Hiramoto discloses that the total area of the second region and the third region is greater than the area of the first region (Fig. 1, 4).
	Regarding claim 9, Hiramoto discloses that the second region and the third region are separated by the first region (Fig. 1, 2).
	Regarding claim 11, Hiramoto discloses that the area of the second region is greater than the area of the first region (Fig. 1, 4).
	Regarding claim 13, Hiramoto discloses a second sensing element (54) non-overlapping with the electronic component (40) in a direction substantially perpendicular to the first surface (22a) of the carrier (22).
	Regarding claim 14, Hiramoto discloses a first encapsulant (12) encapsulating the electronic component (40), wherein the first encapsulant includes a portion configured to displace relative to the electronic component (the right or left portion of the flexible wrist band, adjacent to the central portion accommodating the electronic component (40), is displaced when the flexible wristband is put on the wrist).
	Regarding claim 15, Hiramoto discloses that the portion of the first encapsulant (12) and the first sensing element (53) are configured to displace in a first trajectory relative to the electronic component (40) (the right portion of the flexible wrist band, adjacent to the central portion accommodating the electronic component (40), is displaced along with the pressure sensor (53) when the flexible wristband is put on the wrist, par. [0024]).
	Regarding claim 19, Hiramoto discloses a third sensing element (within the electronic element (40), par. [0023]) , wherein the carrier (22) defines a cavity (64) for accommodating the third sensing element (the cavity (64) accommodates the electronic element (40) together with sensors included therein, (Fig. 8A, 8B)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto in view of US 2018/0307314 to Connor.
	Regarding claim 2, Hiramoto discloses all as applied to claim 1 above.
	Regarding claim 18, Hiramoto discloses all as applied to claim 12 above and further that the first sensing element (53) is configured to displace in a first trajectory relative to the electronic component (40) (the right portion of the flexible wrist band, adjacent to the central portion accommodating the electronic component (40), is displaced along with the pressure sensor (53) when the flexible wristband is put on the wrist, par. [0024]).
	Regarding claims 2 and 18 Hiramoto does not disclose: an adhesive element disposed on the second surface of the carrier and the first sensing element and configured to adhere to a user's body part, wherein the adhesive element and the first sensing element are configured to displace in a first trajectory relative to the electronic component.
	Connor discloses (Fig. 2) a wearable electronic band (201) with sensors (206-211) to be attached to a person’s skin by an adhesive for reliable coupling with the skin (par. [0075], [0089], [0224], [0227]). 
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided the adhesive elements in Hiramoto according to the teachings of Connor, so the resulting combination would have: an adhesive element disposed on the second surface of the carrier and the first sensing element and configured to adhere to a user's body part, wherein the adhesive element and the first sensing element are configured to displace in a first trajectory relative to the electronic component, as claimed, in order to enhance coupling of the sensors to the user’s skin, thus improving reliability and preciseness of the biosignals being sensed. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion

The additional prior art made of record and not relied upon is considered pertinent to the applicant's disclosure, because of the teachings of various electronic wearable devices. Further, US 2016/0014888 and US 2011/0067904 teach flexible circuit boards. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835